UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     7/15/21
JAMEL K. MANNING,
              Plaintiff,                            20-CV-9704 (LTS) (BCM)
       -against-                                    ORDER
MIGUEL A. FUENTES JR., et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, the

deadlines provided in this Court's Initial Case Management Order dated May 3, 2021 (Dkt. No.

25) are EXTENDED as follows:

       1. Automatic Disclosures. Plaintiff shall serve on defendants the disclosures required by
          Fed. R. Civ. P. 26(a)(1) no later than July 29, 2021.

       2. Written Discovery. Plaintiff, having received defendants' written discovery requests
          by email on June 2, 2021, shall respond to those requests and produce responsive
          documents no later than July 29, 2021. If plaintiff wishes to serve his own written
          discovery requests, he shall do so no later than July 29, 2021.

       3. Status Conference. The next status telephonic conference is scheduled for October 4,
          2021, at 10:00 a.m., before Judge Moses. At that time, the parties shall dial (888)
          557-8511 and enter the access code 7746387. No later than September 27, 2021,
          defendants shall submit a status letter, after consultation with the plaintiff, outlining
          the progress of discovery to date, as well as any settlement efforts.

       4. Rule 41(b). Plaintiff is reminded that it is his obligation to prosecute his case in a
          timely manner, to comply with all Court orders, including those setting discovery
          deadlines, and to attend all court conferences and other proceedings scheduled by the
          Court. Should he fail to do so, defendant may move to dismiss the case, in whole or in
          part, pursuant to Fed. R. Civ. P. 41(b).

Dated: New York, New York
       July 15, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
